Citation Nr: 1810279	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served from December 1980 until December 1986 as a member of the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a videoconference hearing before the undersigned in April 2017. A transcript has been associated with the claims file.

In October 2017, the Board remanded the matter for further development. The matter has been returned to the Board.


FINDING OF FACT

The evidence of record is against a finding that the Veteran's currently diagnosed eye disorders are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not been met. 38 U.S.C. §§ 105, 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for bilateral eye disorders. Specifically, he claims that his currently-diagnosed bilateral eye disorders are related to his in-service complaints of and treatment for a phosphorus injury to the eyes. See, e.g., January 2011 Statement in Support of Claim.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Lay evidence can be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id. at 1377; see also Davidson, supra. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011). The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Id. at 433.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent evidence of record includes the Veteran's service treatment records, VA treatment records, a private medical opinion, VA opinions, and the Veteran's and his wife's lay statements.

Review of the Veteran's service treatment records demonstrate complaints related to his bilateral eyes. In November 1982, while on active duty, the Veteran was treated for bilateral eye exposure to phosphorus, and that he had conjunctival abrasions and experienced reddening and tearing of the eyes. The next day, service treatment records note the abrasion was all clear and visual acuity was 20/20 bilaterally. The Veteran's subsequent periodic examinations in service noted that his eyes, in general, were normal, and that his visual acuity was 20/20, bilaterally.

Federal Bureau of Prison records in 2001 and 2002 show the Veteran did not report any eye trouble and his visual acuity was 20/20, bilaterally.  A May 1, 2001 HEENT (head, ears, eyes, nose and throat) assessment was within normal limits.  On a March 21, 2001 Report of Medical History, when asked whether he has or ever had eye trouble, the Veteran indicated "no."  At the time he also indicated he did not wear glasses or contact lenses.  A July 5, 2001 report noted that the Veteran's sclera and conjunctiva were clear.  

In March 2004, the Veteran sought treatment from a private optometrist after been hit in his oculus sinister (OS) (left) eye with an elbow while playing basketball a few months prior. An impression of astigmatism and hyperopia were noted.  At the time, the Veteran noted he had experienced hot ashes in oculus uterque (OU) (both) eyes 10 years prior, had floaters for years without increase in the number or frequency. 
In June 2010, the Veteran sought care from a private optometrist due to complaints of blurry distance and near vision, as well as objects floating in his vision.

In September 2011, the Veteran underwent a VA examination. The examiner noted both eyes, lids and lashes were normal for the Veteran's age. Both eyes, conjunctiva, sclera, cornea, iris, and anterior chambers were normal. The examiner assessed no ocular pathology OU and opined that the Veteran had no ocular condition caused by or a result of military service. The examiner further assessed hyperopia OU, astigmatism OU, and presbyopia.

In October 2013, the Veteran submitted a statement from fellow service member G.K.W. that corroborated the incident in service and described the Veteran's injury as more severe than others as both eyes were bandaged and remained bandaged on the flight back from the field exercise.

In December 2013, the Veteran submitted a private opinion from Dr. W.M.H. who stated that he could not rule out that dry eyes and pinguecula OU were related to his prior chemical burn, but went on to state the disabilities were more likely related to other factors. Dr. W.M.H. noted an impression of posterior vitreous detachment OU, nuclear sclerotic cataract OU, pingueculitis OU, and dry eye syndrome OU. Dr. W.M.H. discussed potential underlying systemic diseases such as Sjogren's syndrome and the relationship to aging, with exacerbating factors to include air conditioning and dry heat.

In August 2015 correspondence, the Veteran complained of blurred vision, photophobia, sharp eye pain, tearing, dry eye, burning, sensitivity to cold air, and uncontrollable eye lid movements or blepharospasm. He further noted that burning of the skin on the inside of his eye lids caused scarring that led to current issues with large floaters when he blinked his eyes.

During his April 2017 hearing, the Veteran testified that he had "floaters from the scarring on his eyelids" and that "when he blinks floaters come down." He stated that it occurred in both eyes and he saw things moving in his peripheral vision. See Hearing Transcript at 8. He further stated that Dr. W.M.H. referred to aging when he opined the eye conditions were related to other factors. The Veteran further stated that Dr. W.M.H. was surprised to know that no one else in his family, parents or siblings, had a congenital eye condition. See Hearing Transcript at 9.

In November 2017, the Veteran underwent another VA examination. The examiner noted diagnoses of dry eye syndrome, nuclear sclerosis, nasal pinguecula, and posterior vitreous detachment. The examiner also noted that Veteran's uncorrected distance visual acuity in the right eye was 20/70 and in the left eye was 20/100. His uncorrected near vision was 10/200 bilaterally. His corrected visual acuity was 20/40 or better. He did not have contraction of a visual field, loss of a visual field, scotoma, or legal blindness based on visual field loss. The examiner also noted preoperative cataracts in the bilateral eyes, but there was no aphakia, dislocation of the crystalline lens, or decrease in visual acuity. The examiner further noted the optic nerve appearance and intraocular pressure findings made the Veteran a glaucoma suspect, but no diagnosis was rendered for the suspect status. 

The examiner noted the Veteran's reported history, to include his in-service exposure to phosphorus and reported symptomatology of burning eyes, sensitivity to light, and blurry vision. The examiner also noted the Veteran currently stated his peripheral vision was beginning to decline and his eyes constantly felt dry. The examiner noted photophobia, eye pain, tearing, burning, and sensitivity to cold air were attributable to the dry eye syndrome, while blurred vision was secondary to a developmental error of refraction. The examiner opined that posterior vitreous detachment and nuclear sclerosis were likely due to an age-related etiology. The examiner further noted that the conditions were located within the internal aspect of the ocular structure and that the phosphorus only affected the ocular surface and not the internal structures. Therefore, the examiner opined the conditions were less likely than not related to the claimed in-service injury. The examiner also opined that dry eye syndrome and pinguecula were age-related as well. The examiner opined that even though the conditions were located on the surface of the ocular structure, it was less likely than not related to the claimed in-service injury.

It is undisputed that the Veteran has current disabilities affecting the eye, and that in 1982, he suffered corneal abrasion injuries when phosphorous embers were blown into his eyes.  The Board finds the Veteran's testimony and the lay statement provided by G.K.W. credible in this regard.  The key question at issue is whether the evidence of record demonstrates, by at least a 50 percent or greater probability, that the current eye disabilities discussed above are related to this in-service injury.  For the following reasons the Board finds that the evidence is against a finding that such a relationship exists. 

The Board initially notes that the Veteran's blurred vision has been medically linked to a developmental error of refraction by the November 2017 VA examiner.  As a matter of law, refractive errors of the eye are not disabilities for which service-connection may be awarded.  See 38 C.F.R. § 3.303(c).  

Concerning his other eye disabilities, as noted above, there are three medical nexus opinions of record addressing their etiology.  The first is from a September 2011 VA examiner, who upon examination determined that the Veteran had no ocular condition caused by or a result of military service.  The second is from the Veteran's private physician, Dr. W.M.H., who noted that while he could not rule out that the Veteran's changes (dry eyes and some pinguecula OU) were related to his prior chemical burn, "they are more likely related to other factors," to specifically include aging.  Similarly, the November 2017 VA examiner indicated that vitreous detachment and nuclear sclerosis were age-related conditions, and that because they were conditions affecting the internal aspect of the ocular structure, a surface injury such as a phosphorous burn would less likely be related.  Concerning dry eye syndrome and pinguecula, the November 2017 VA also determined that they were age-related, and were less likely related to the in-service chemical burn.  The November 2017 VA examiner added that the Veteran's blurry vision was due to refractive error.  No medical opinions of records are contrary to these three opinions.  

The Veteran has had ample opportunity to obtain and submit a medical opinion favorable to his appeal and in response to, or against the opinions of the three examiners above; he has not done so.  Although the Veteran has recently asserted that the November 2017 VA examiner's conclusions reflect a "biased opinion related to one's own knowledge and not the knowledge needed to determine the effects of phosphorus burns," the Board does not find any reason to call into question the expertise or knowledge of the November 2017 VA examiner, who is an optometrist, medically trained to diagnose and treat disabilities of the eye.  The Board recognizes that the Veteran has submitted research both to VA and to the November 2017 VA examiner at the time of the examination, that describes the potential dangers and severity of phosphorous burns, but such research does not speak specifically to the question of whether his current eye disabilities are related to his in-service phosphorous burns.  Indeed, the Board finds the medical opinions of those specialists who have reviewed the Veteran's documented treatment for the in-service burn, his subsequent medical history, the Veteran's current report of history, and his examination results to be more probative than the medical research submitted by the Veteran.

Although the Veteran's eye disabilities are not considered to be chronic diseases for which service-connection may be awarded based on a showing of continuity of symptoms under 38 C.F.R. § 3.303(b), the Board recognizes that the Veteran and his wife attest to having observed the Veteran's eye problems since the in-service burn in 1982.  The Board notes however that the contemporaneous evidence of record demonstrates that the conjunctival abrasions experienced after the burn were all clear, with full visual acuity restored bilaterally the next day.  Service records then continued to show normal clinical examination of the eyes.  As noted above, on a March 21, 2001 Report of Medical History, when asked whether he has or ever had eye trouble, the Veteran indicated "no."  At the time he also indicated he did not wear glasses or contact lenses.  A May 1, 2001 HEENT (head, ears, eyes, nose and throat) assessment was within normal limits, and a July 5, 2001 report noted that the Veteran's sclera and conjunctiva were clear.  The Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes (i.e., during active service and years thereafter) than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994)

The Veteran did report floaters for years at a March 2004 assessment after being hit in the left eye during a basketball game in January, but upon examination, it was noted that he was "not sure if [he] had floaters prev[iously]."  A December 2004 follow-up showed no reports of photophobia and a normal left eye without need for treatment.  

The Board recognizes the Veteran's sincere belief that his bilateral eye disorders are related to his in-service exposure to phosphorus. While he is competent to report his symptoms, he is not competent to opine on complex medical questions such as the etiology of his current bilateral eye diagnoses. Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999). The question of causation or aggravation of an eye disability involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship. As such, the determination of the etiology of his bilateral eye disabilities requires a specialized understanding of the medical nature and pathology of the disorder(s), which he has not been shown to have. See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Accordingly, the Veteran's lay statements are not considered competent on that issue.

Thus, in light of evidence showing (1) that the Veteran's in-service conjunctival abrasion healed during service, with normal vision restored shortly after exposure to phosphorous; (2) that in-service and post-service clinical evaluations of the eyes were normal for years following the in-service injury; (3) that the Veteran specifically denied having eye problems on a Report of Medical History in 2001, contrary to subsequent statements; (3) that a September 2011 VA examiner observed no eye disabilities at that time related to the Veteran's in-service injury; (4) that the Veteran's private doctor, Dr. W.M.H., indicated that it was more likely the Veteran's eye disabilities were due to aging; (5) that the November 2017 VA examiner linked the Veteran's vision problems to refractive error, and his other eye disabilities to aging; (6) that the Veteran and his wife, as laypeople, lack the medical expertise to competently link his eye disability to his in-service disability; (7) and that the treatise evidence submitted is too generalized to support the Veteran's claim; the Board finds that a preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


